Citation Nr: 0724141	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  92-12 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.  

(The issue of entitlement to an initial evaluation higher 
than 20 percent for a right shoulder disability both prior to 
and as of June 7, 1997 is the subject of a separate 
decision). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from July 1980 to October 
1990.

This matter comes before the Board from a September 2000 
rating decision of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
appellant's claims of entitlement to service connection for a 
lumbar spine disability and entitlement to service connection 
for a psychiatric disorder, claimed as secondary to the 
appellant's service-connected disabilities.  

In August 2004 the Board remanded the issues, which now 
included a claim for total disability due to individual 
unemployabilty (TDIU) for further development and to correct 
procedural deficiencies.  While the matter was on remand, the 
RO in an October 2006 rating granted service connection for a 
psychiatric disorder and TDIU, thereby removing them from 
appellate status.  Additional issues which were remanded for 
issuance of a statement of the case are not before the Board 
as these appeals were not perfected.  The issue remaining on 
appeal has been returned to the Board for further appellate 
consideration.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The veteran contends he is entitled to service connection for 
a lumbar spine disorder.  

Previously, this matter was remanded in August 2004 to obtain 
an adequate VA examination for adjudicating the veteran's 
appellant's claim of entitlement to service connection for a 
lumbar spine disability.  The Board made note of 
insufficiencies in a November 2002 VA spine examination, 
where the examiner had opined that the appellant's current 
lumbar spine disability was less likely than not related to 
the appellant's military service.  The Board pointed out that 
while the examiner in November 2002 noted that he was unable 
to find evidence that the appellant fell from a truck while 
in service, it is unclear whether the examiner considered the 
episodes of treatment for back pain contained in the 
appellant's service medical records.  Additionally the Board 
also noted that although a January 18, 1994 VA outpatient 
treatment record contains a notation that the appellant's 
service-connected disabilities of the feet may cause or 
aggravate the appellant's lumbar spine disability, no medical 
opinion regarding secondary service connection for the 
appellant's lumbar spine disability has been obtained.  

Accordingly, a new examination was scheduled to address these 
matters brought up by the Board in its August 2004 remand.  
An examination was scheduled in October 2004 and instructions 
from the Board's remand specified that, the claims file be 
sent to the examiner for review "including the appellant's 
service medical records showing treatment or examination in 
May 1980, August 1983, September 1984, May 1985, March 1986, 
November 1986, November 1987, April 1990, and June 1990; the 
reports of VA outpatient treatment on March 19, 1991, January 
18, 1994, June 22, 2000, and August 4, 2000; and the report 
of a VA spine examination in November 2002."  Although the 
examiner in the October 2004 VA examination claimed to have 
reviewed the claims file including the service medical 
records and made reference to the post-service records and 
examination reports, once again this examiner appears to have 
failed to have reviewed the service medical records of back 
treatment that the remand specifically ordered review of 
prior to forming an opinion.  

Similar to the examiner in November 2002, this examiner in 
October 2004 simply recites a history given by the veteran 
and in the claims file records of his having fallen off a 
truck in 1980, with very minimal treatment at the time and 
that he did not seek any further treatment for his back in 
the military until he started having problems in 1994.  This 
history recited by the VA examiner does not reflect review of 
service medical records specifically cited by the Board to be 
reviewed in its August 2004 remand instructions.  A review of 
some of these cited records include treatment for low back 
pain in August 1983 after heavy lifting, treatment for a 
"pinching" sensation in the mid back in September 1984, 
another episode of treatment for back pain in May 1985 after 
he fell playing ball, treatment in March 1986 with pain 
radiating down the leg and being referred to physical therapy 
for acute onset of low back pain in November 1986, with 
findings that included flattened lordotic curve, tenderness 
and spasm reported in November 1986.  

In view of the need to remand this matter for a new VA 
examination, the examiner should also revisit whether the 
veteran's service connected pes planus is either causing or 
aggravating his lumbar spine disorder.  Although the prior 
examination did give an opinion that there was not likely a 
relationship between the veteran's lumbar spine disorder and 
his foot disorder, the examiner did not really address the 
likelihood of whether aggravation took place, as was 
requested in the Board's August 2004 remand.   

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet App. 473, which held that the VA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service-connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not advised of the 
evidence necessary to establish an initial disability rating 
or effective date, if service connection were awarded for the 
claimed disability on appeal.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim on appeal and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the AOJ for the following development:

1.  The AOJ must review the entire file 
and ensure for the issue appeal that all 
notification and development necessary to 
comply with 38 U.S.C.A. §§ 5103(a) and 
5103A (West 2002 & Supp. 2006) and 38 
C.F.R. § 3.159 (2006), as well as 
VAOPGCPREC 7-2004, is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) 
notice of the information and evidence 
necessary to substantiate the appellant's 
claim of entitlement to service connection 
benefits (2) an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet App. 473, and 
(3) requests or tells the appellant to 
provide any evidence in his possession 
that pertains to his claim.  The claims 
file must include documentation that there 
has been compliance with the VA's duties 
to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  The veteran should be afforded a VA 
spine examination, by a physician other 
than the physicians who conducted the 
November 2002 or the October 2004 VA spine 
examinations, to determine whether the 
appellant has a current low back 
disability that is related to his military 
service or that is caused or aggravated by 
his service-connected disabilities of his 
feet-residuals of plantar warts of the 
right foot and residuals of plantar warts 
of the left foot.  The claims folder, 
including the appellant's service medical 
records showing treatment or examination 
in May 1980, August 1983, September 1984, 
May 1985, March 1986, November 1986, 
November 1987, April 1990, and June 1990; 
the reports of VA outpatient treatment on 
March 19, 1991, January 18, 1994, June 22, 
2000, and August 4, 2000; and the report 
of a VA spine examination in November 
2002, should be made available to the 
examiner for review before the 
examination.  (The relevant service 
medical records are contained in a manila 
folder within the appellant's claims 
folder.)  The examiner should note in the 
examination report whether the claims 
folder has been reviewed.  The examiner 
should express an opinion as to whether 
the appellant has a current lumbar spine 
disability that is "due to," "more likely 
than not due to" (likelihood greater than 
50%), "at least as likely as not due to" 
(50%), "less likely than not due to" (less 
than 50% likelihood), or "not due to" the 
appellant's military service.  

Regarding whether the veteran has a 
current lumbar spine disability that is 
related to his military service or that is 
caused or aggravated by the appellant's 
service-connected disabilities of his 
feet, the examiner should note that the 
applicable law provides that, when a 
nonservice- connected disability is made 
worse, i.e., results in additional 
disability, or is aggravated by a service-
connected disability, the veteran is 
entitled to compensation for the degree of 
disability over and above the degree of 
disability that existed prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The examiner should express 
opinions as to whether the appellant's 
current lumbar spine disability is "caused 
or aggravated by" the appellant's service-
connected disabilities of the feet 
(residuals of plantar warts of the right 
foot and residuals of plantar warts of the 
left foot). It would be helpful if the 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" caused or aggravated by (specify 
which), meaning that the likelihood 
greater than 50%, "at least as likely as 
not" caused or aggravated by (specify 
which), "less likely than not" or 
"unlikely" to have been caused or 
aggravated by (specify which), meaning 
that there is a less than 50% likelihood.  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the veteran's claim.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided a supplemental 
statement of the case, (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
discussion of all pertinent regulations, 
to include if applicable, consideration of 
38 C.F.R. § 3.310, and Allen v. Brown, 
supra.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim(s). 38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




